UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2015 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 001-36284 Biocept, Inc. (Exact name of registrant as specified in its charter) Delaware 80-0943522 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5810 Nancy Ridge Drive, San Diego, California (Address of principal executive offices) 92121 (Zip Code) (858) 320-8200 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act).Yes¨Nox As of November 2, 2015, there were 18,806,903 shares of the Registrant’s common stock outstanding. BIOCEPT, INC. FORM 10-Q FOR THE QUARTERLY PERIOD ENDED September 30, 2015 INDEX Page IMPORTANT NOTE REGARDING FORWARD-LOOKING STATEMENTS 3 PARTI. FINANCIAL INFORMATION Item 1. Financial Statements 4 Condensed Balance Sheets as of December 31, 2014 and September 30, 2015 (unaudited) 4 Condensed Statements of Operations and Comprehensive Loss for the three and nine months ended September 30, 2014 and 2015 (unaudited) 5 Condensed Statements of Cash Flows for the nine months ended September 30, 2014 and 2015 (unaudited) 6 Notes to Condensed Financial Statements (unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures about Market Risk 25 Item 4. Controls and Procedures 26 PARTII. OTHER INFORMATION Item 1. Legal Proceedings 27 Item 1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. Defaults Upon Senior Securities 27 Item 4. Mine Safety Disclosures 27 Item 5. Other Information 28 Item 6. Exhibits 28 2 IMPORTANT NOTE REGARDING FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q (“Quarterly Report”) contains forward-looking statements within the meaning of Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended. All statements included or incorporated by reference in this Quarterly Report other than statements of historical fact, are forward-looking statements. You can identify these and other forward-looking statements by the use of words such as “may,” “will,” “could,” “anticipate,” “expect,” “intend,” “believe,” “continue” or the negative of such terms, or other comparable terminology. Forward-looking statements also include the assumptions underlying or relating to such statements. Our actual results could differ materially from those anticipated in these forward-looking statements as a result of various factors, including those set forth in our other filings with the Securities and Exchange Commission (the “SEC”). Moreover, we operate in an evolving environment. New risk factors and uncertainties emerge from time to time and it is not possible for us to predict all risk factors and uncertainties, nor can we assess the impact of all factors on our business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements. Readers are cautioned not to place undue reliance on forward-looking statements. The forward-looking statements speak only as of the date on which they are made and we undertake no obligation to update such statements to reflect events that occur or circumstances that exist after the date on which they are made except as required by law. Readers should, however, review the factors and risks we describe in the reports and registration statements we file from time to time with the SEC. 3 PART I. FINANCIAL INFORMATION Item1. Financial Statements Biocept, Inc. Condensed Balance Sheets December31, September 30, (unaudited) Current assets: Cashand cash equivalents $ $ Accounts receivable Inventories, net Prepaid expenses and other current assets Total current assets Fixed assets, net Total assets $ $ Current liabilities: Accounts payable $ $ Accrued liabilities Supplier financings — Current portion of equipment financings Current portion of credit facility — Current portion of deferred rent — Total current liabilities Non-current portion of equipment financings, net Non-current portion of credit facility, net Non-current portion of interest payable Non-current portion of deferred rent Total liabilities Commitments and contingencies (see Note 10) Shareholders’ equity/(deficit): Common stock, $0.0001 par value, 40,000,000 authorized; 4,449,603 issued and outstanding at December31, 2014; 18,766,903 issued and outstanding at September 30, 2015 (see Note 2) Additional paid-in capital Accumulated deficit ) ) Total shareholders’ equity/(deficit) ) Total liabilities and shareholders’ equity/(deficit) $ $ The accompanying notes are an integral part of these unaudited condensed financial statements. 4 Biocept, Inc. Condensed Statements of Operations and Comprehensive Loss (Unaudited) For the three months ended September 30, For the nine months ended September 30, Revenues: $ Costs and expenses: Cost of revenues Research and development expenses General and administrative expenses Sales and marketing expenses Total costs and expenses Loss from operations ) Other income/(expense): Interest expense, net ) Change in fair value of warrant liability ) Other income — — Total other income/(expense): ) Loss before income taxes ) Income tax expense — ) ) ) Net loss& comprehensive loss $ ) $ ) $ ) $ ) Weighted-average shares outstanding used in computing net loss per share attributable to common shareholders: Basic Diluted Net loss per common share: Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these unaudited condensed financial statements. 5 Biocept, Inc. Condensed Statements of Cash Flows (Unaudited) For the nine months ended September 30, Cash Flows From Operating Activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Inventory reserve ) ) Stock-based compensation Non-cash interest expense related to convertible debt, credit facility and other financing activities Change in fair value of warrant liability ) Increase/(decrease) in cash resulting from changes in: Accounts receivable ) ) Inventory ) ) Prepaid expenses and other current assets ) ) Other non-current assets — Accounts payable ) Accrued liabilities ) Accrued interest Deferred rent Net cash used in operating activities ) ) Cash Flows From Investing Activities: Purchases of fixed assets ) ) Net cash used in investing activities ) ) Cash Flows From Financing Activities: Net proceeds from issuance of common stock Proceeds from exercise of common stock warrants — Payments on equipment financings ) ) Payments on supplier and other third party financings ) ) Payments on line of credit ) ) Proceeds from borrowings on line of credit — Proceeds from issuance of convertible notes and warrants — Net proceeds from borrowings on credit facility and warrants — Net cash provided by financing activities Net increase in Cash and Cash Equivalents Cash and Cash Equivalents at Beginning of Period Cash and Cash Equivalents at End of Period $ $ Supplemental Disclosures of Cash Flow Information: Cash paid during the period for: Interest $ $ Taxes $ $ 6 Non-cash Investing and Financing Activities: During the nine months ended September 30, 2014, the Company replaced its private company directors and officers liability insurance policy financed during the year ended December31, 2013 with a public company policy. The previously financed premium balance of $44,559 was cancelled and a partial refund of $10,955 was received. During the nine months ended September 30, 2014, common stock warrants with an estimated aggregate grant date fair value of $135,222 were issued in conjunction with guarantees on the Company’s additional borrowings under its line of credit and additional borrowings made under its convertible notes issued in 2013, and were recorded as a discount to outstanding debt at the date of issuance. An initial public offering (“IPO”) of the Company’s common stock was effected on February5, 2014, the closing of which occurred on February10, 2014 (see Note 2). On February4, 2014, as contemplated by the registration statement covering the IPO, 69,421,047 shares of outstanding SeriesA Convertible Preferred Stock were automatically converted into 1,652,851 shares of common stock. In connection with the closing of the IPO on February10, 2014, (i)the underwriters of the IPO were granted a 45 day option from the closing date to purchase up to 285,000 shares of common stock at $9.30 per share to cover overallotments with a grant date fair value of $202,143, which was recorded as an offset to additional paid-in capital within common stock issuance costs, (ii)certain designees of the representative of the underwriters were issued warrants to buy (in the aggregate) up to 95,000 shares of common stock at $12.50 per share with a term of five years and a grant date fair value of $544,116, and was recorded as an offset to additional paid-in capital within common stock issuance costs, (iii)underwriter IPO costs and discounts of $279,760 and $1,330,000, respectively, were netted against the proceeds from the IPO and are reflected as an offset to additional paid-in capital, (iv)the $1,400,000 principal amount and $233,982 of accrued interest related to the convertible note issued in 2008 were converted at $10.00 per share into a total of 163,399 shares of common stock, (v)the $5,165,000 principal amount and $313,017 of accrued interest related to the convertible notes issued in 2013 were converted at $10.00 per share into a total of 548,803 shares of common stock, (vi)derivative warrant liabilities of $2,475,620 associated with an aggregate of 387,152 common stock warrants related to the convertible notes issued in 2013 and line of credit were reclassified to additional paid-in capital when their underlying exercise price was fixed at $10.00 per share, and (vii)additional costs associated with the IPO of $932,136 were reclassified from prepaid expenses and other current assets to additional paid-in capital. During the nine months ended September 30, 2014, a common stock warrant with an estimated grant date fair value of $233,107 was issued in conjunction with borrowings made under the Company’s April 2014 credit facility with Oxford Finance LLC (the “April 2014 Credit Facility”), and was recorded as a discount to outstanding debt at the date of issuance (see Note 6). A public offering of the Company’s common stock and warrants to purchase its common stock was effected on February9, 2015, the closing of which occurred on February13, 2015 (see Note 2). In connection with the closing of this offering, (i)warrants were issued to buy (in the aggregate) up to 8,000,000 shares of common stock at a price of $1.56 per share with a term of five years and an estimated grant date fair value of $7,690,395 (see Note 4), which was recorded as an offset to additional paid-in capital within common stock issuance costs, (ii) the underwriters were granted a 45 day option from the closing date of the offering to purchase up to 1,200,000 additional shares of common stock at a price of $1.25 per share and/or additional warrants to purchase up to 1,200,000 shares of common stock at a price of $0.0001 per warrant, less underwriting discounts and commissions, to cover over-allotments, if any, with an aggregate estimated grant date fair value of $1,627,396 (see Note 4) that was recorded to common stock issuance costs, and (iii) costs of $63,111 directly associated with this offering that were included in prepaid expenses and other current assets at December 31, 2014 were reclassified to common stock issuance costs. Fixed assets purchased totaling $4,775 and $3,190 during the nine months ended September 30, 2014 and 2015, respectively, were unpaid as of each reporting date, and are excluded from cash purchases in the Company’s unaudited condensed statements of cash flows. Fixed assets purchased totaling $140,267 and $279,008 during the nine months ended September 30, 2014 and 2015, respectively, are recorded as equipment financing obligations and are excluded from cash purchases in the Company’s unaudited condensed statements of cash flows. The accompanying notes are an integral part of these unaudited condensed financial statements. 7 BIOCEPT, INC. NOTESTO CONDENSED FINANCIAL STATEMENTS (Unaudited) 1. Basis of Presentation Basis of Presentation The financial statements and accompanying notes are prepared in accordance with accounting principles generally accepted in the United States of America. The unaudited condensed financial statements included in this Form 10-Q have been prepared in accordance with the U.S. Securities and Exchange Commission (“SEC”) instructions for Quarterly Reports on Form 10-Q. Accordingly, the condensed financial statements are unaudited and do not contain all the information required by U.S. Generally Accepted Accounting Principles (“GAAP”) to be included in a full set of financial statements. The balance sheet at December31, 2014 has been derived from the audited financial statements at that date but does not include all of the information and footnotes required by GAAP for a complete set of financial statements. The audited financial statements for the year ended December31, 2014, filed with the SEC with our Annual Report on Form 10-K on March11, 2015 include a summary of our significant accounting policies and should be read in conjunction with this Form 10-Q. In the opinion of management, all material adjustments necessary to present fairly the results of operations for such periods have been included in this Form 10-Q. All such adjustments are of a normal recurring nature. The results of operations for interim periods are not necessarily indicative of the results of operations for the entire year. Certain prior period amounts have been reclassified to conform to the current period presentation. Additionally, a total of $318,565 of revenue-generating costs previously allocated to research and development expenses during the six months ended June 30, 2015 were reclassified to cost of revenues in the current period presentation of the unaudited condensed statement of operations and comprehensive loss for the nine months ended September 30, 2015. The Company and Business Activities Biocept, Inc. (the “Company”) was founded in California in May 1997 and is a commercial-stage cancer diagnostics company developing and commercializing proprietary circulating tumor cell (“CTC”) and circulating tumor DNA (“ctDNA”) assays utilizing a standard blood sample to improve the treatment that oncologists provide to their patients by providing better, more detailed information on the characteristics of their tumor. The Company operates a clinical laboratory that is CLIA-certified (under the Clinical Laboratory Improvement Amendment of 1988) and CAP-accredited (by the College of American Pathologists), and manufactures Cell Enrichment and Extraction (“CEE”) microfluidic channels, related equipment and certain reagents to perform the Company’s diagnostic assays in a facility located in San Diego, California. CLIA certification and accreditation are required before any clinical laboratory may perform testing on human specimens for the purpose of obtaining information for the diagnosis, prevention, treatment of disease, or assessment of health. The assays the Company offers are classified as laboratory developed tests under the CLIA regulations. In July 2013, the Company effected a reincorporation to Delaware by merging itself with and into Biocept, Inc., a Delaware corporation, which had been formed to be and was a wholly-owned subsidiary of the Company since July23, 2013. Recent Accounting Pronouncements In May 2014, the Financial Standards Accounting Board (the “FASB”) issued authoritative guidance that requires entities to recognize revenue when it transfers promised goods or services to customers in an amount that reflects the consideration to which the entity expects to be entitled to in exchange for those goods or services. This proposed guidance has been deferred and would be effective for annual reporting periods beginning after December15, 2017, including interim periods within that reporting period. Earlier application is permitted only as of annual reporting periods beginning after December 15, 2016, including interim periods within that reporting period. The Company is currently in the process of evaluating the impact of the adoption of this guidance on its financial statements and disclosures. In June 2014, the FASB issued authoritative guidance requiring share-based payments with a performance target which affects vesting and that could be achieved after the requisite service period be treated as a performance condition. This guidance is effective for fiscal years, and interim periods within those years, beginning after December15, 2015. The Company does not expect adoption of this guidance to have a material impact on its financial statements or disclosures. 8 In August 2014, the FASB issued authoritative guidance requiring management to evaluate whether there are conditions or events that raise substantial doubt about the entity’s ability to continue as a going concern within one year after the date that the financial statements are issued. Certain additional financial statement disclosures are required if such conditions or events are identified. This guidance is effective for the annual reporting period ending after December15, 2016, and for annual periods and interim periods thereafter. Early adoption is permitted. The Company is currently in the process of evaluating the impact of the adoption of this guidance on its financial statements and disclosures.
